Ewing, 0. J.
This case came before the Court of Common Pleas of the county of Burlington, on appeal from tho judgment of a Justice of tho Peace, and upon tho hearing of the appeal, tho appellee who was the plaintiff before the justice to support his demand, offered in evidence a hook purporting to be a book of accounts, and to prove the same examined a witness, who stated he had never seen the book until it was produced before the justice—that he did not *84know the handwriting in which the book was kept—that he had never seen any entry made in it—that he never had made a settlement at- which it was produced—but there were ' charges in it against him lor two or three things he had had, one of which was charged higher than he understood it was to be—and upon this evidence the court overruled an objection made by the appellant to its admissibility, decided that it was duly proved and allowed it to be read.
The testimony of the witness established no one fact • in support of the admissibility. of the book, afforded not the slightest ground of inference that it was a book of original entries, kept or made, by the party at the time of the transactions it professed to record. Notwithstanding the testimony it may have been a copy, not the original; it may have been made on the very day of the trial before the justice, and not at the time the articles were sold or the work done for which the appellant sought to recover. The Court of Common Pleas erred.
Judgment reversed.